Petitioner, W. E. Bazzell, has filed petition for writ of habeas corpus in this court, alleging that he is unlawfully restrained of his liberty by Bird Collins, sheriff of Choctaw county, Oklahoma.
Petitioner states that the cause of his restraint is by reason of the fact that he was charged in the justice of the peace court of V. F. Bennett in Choctaw county with the crime of obtaining money and property by *Page 294 
false pretenses by means of a bogus check, and was bound over to the district court in the sum of $25,000; that application was made to the judge of the district court of Choctaw county and bail was reduced to the sum of $22,500; that said sum is excessive; that petitioner is 68 years of age and owns only an interest in a small home in Okmulgee, Okmulgee county, Oklahoma; that he is unable to make the $22,500 bond which was set by the district court, and prays that the same be reduced.
Upon reading the petition, rule to show cause was entered and was set for hearing September 1, 1948. At that time no appearance was made in person or by the attorneys representing petitioner or the sheriff of Choctaw county. Over the telephone all parties agreed that the petition be considered and that the court take such action as thought proper.
The response to the rule to show cause has attached thereto as an exhibit a copy of the information filed against defendant. This reveals that the alleged bogus check was for $11,733.26, and was given for the purchase price of 93 cattle and 38 hogs. We presume the amount of the check was a determining factor with the district judge in fixing the bond of the defendant at $22,500. The record before us does not disclose whether the property has been recovered.
In the petition it is alleged that "maximum bail should not exceed the sum of $7,000."
Under normal circumstances, in a case of this kind where the maximum punishment is a term of seven years in the penitentiary, and a fine of $500, we should think this amount of bond would be sufficient. *Page 295 
We have come to the conclusion that under the circumstances, as above stated, the bond in the case should be reduced to the sum of $10,000.
Upon the giving of a bond in this amount, and the same being approved by the court clerk of Choctaw county, it is ordered that defendant be discharged from custody pending his appearance before the district court of Choctaw county, as provided by the terms of such bond, and in the manner provided by law.
JONES and BRETT, JJ., concur.